Citation Nr: 0944689	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the face and head,  including nerve damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The Veteran served on active duty from May 1980 to December 
1981.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, RI, which denied entitlement to service 
connection for a head condition, including damaged nerves.     

The Board notes that a separate claim for headaches was 
finally denied by the RO in April 2007.  38 C.F.R. 
§ 20.302(a).  The Board has recharacterized the issue on 
appeal as it appears on the cover page of the instant 
decision.  The discussion below will be limited solely to the 
issue on appeal. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran's service treatment records are wholly devoid 
of complaints or treatment for an injury to the face and/or 
head.

3.  The competent medical evidence of record does not contain 
any currently diagnosed disorder associated with residuals of 
an injury to the face or head,  including nerve damage. 




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of an injury to the face and head, including nerve 
damage, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran maintains that he is entitled to service 
connection for residuals of an injury to his face and head, 
including nerve damage.  Specifically, he asserts that he was 
"sucker punched" in the face by his roommate and was left 
by the side of the road bleeding and unconscious.  He 
maintains that he was found by the military police and was 
not treated by a physician.  He indicates that he was treated 
for damaged teeth by a military dentist.  See statements 
dated in July 2005 and 
December 2005.  He contends that he currently suffers from 
facial pain, headaches (which was denied by the RO in April 
2007), and a feeling of shattered nerves in his face.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of at least 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the appeal as to this issue will be denied.  In this 
regard, the Veteran's service treatment records are wholly 
devoid of complaints, treatment, or diagnoses of an injury to 
the face or head, including any nerve damage.  The Veteran's 
dental records contain a single entry dated in March 1981 
showing the Veteran had a cavity on tooth number 19.  There 
was no indication he was treated for damaged teeth.

Post-service, the Veteran reported to VA treatment providers 
that he sustained a head injury in the military when he was 
punched between the eyes.  VA mental health treatment records 
in 2006 and 2007 indicate that the veteran had a history of 
facial injury in the military.  However, VA treatment records 
contain no finding or diagnoses of residuals of a facial 
and/or head injury, including nerve damage.  There were some 
complaints of headaches, but as indicated at the outset, a 
separate claim for headaches was finally denied by the RO in 
April 2007.  38 C.F.R. § 20.302(a).  In various entries he 
reported lower facial and sinus pain, with no resulting 
diagnosis.  Further, pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

At this juncture, the Board would note that post-service, the 
Veteran has had a history of polysubstance abuse.  He 
reported falls while intoxicated, which resulted in head 
injury and skull fracture.  See VA outpatient treatment 
records dated in March 2003 and November 2006.  These have 
not been objectively confirmed; however, the Veteran reported 
these post-service falls on more than one occasion.

A review of the competent medical evidence of record does not 
contain any currently diagnosed disorder associated with 
residuals of a facial and/or head injury, including nerve 
damage.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a facial or head injury in service nor is there any evidence 
that the Veteran currently has residuals of such an injury, 
including nerve damage, that may be associated with his 
period of military service.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran is competent to 
report symptoms of pain and numbness in his head and face.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Board can not give great weight 
and credibility to the Veteran's account in light of the 
evidence that residuals of a facial/head injury, including 
nerve damage, have not been objectively demonstrated either 
before, during, or after service.  

Though the Veteran contends he has residuals, including nerve 
damage, from an injury to his head and face during his 
military service, there is simply no medical evidence on file 
supporting the Veteran's assertion, and his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion as only those medically trained are competent to 
diagnose a condition and identify likely etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In letters sent to the Veteran in July 2005 and June 2007, VA 
complied with VCAA notification responsibilities.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  Notice 
pursuant to the Dingess decision was contained in the June 
2007 letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment, post service VA treatment 
records, and a report of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

The Board notes that additional treatment records from the 
Providence and Boston VA Medical Centers were received after 
the June 2007 supplemental statement of the case (SSOC) was 
issued to the Veteran.  The Veteran waived initial RO 
adjudication of the newly submitted evidence.  See 
Appellant's Brief dated in October 2009.  As such, Remand for 
preparation of an SSOC is not necessary.  38 C.F.R. 
§ 20.1304(c).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for residuals of an injury 
to the face and head,  including nerve damage, is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


